Citation Nr: 1640479	
Decision Date: 10/13/16    Archive Date: 10/27/16

DOCKET NO.  11-03 488	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, type II, to include as secondary to herbicide exposure.  

2.  Entitlement to service connection for a right ankle disorder.  

3.  Whether new and material evidence has been received to reopen claim of entitlement to service connection for hypertension with a heart disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T.Y. Hawkins, Counsel

INTRODUCTION

The Veteran had honorable active duty service with the United States Navy from August 1960 to August 1962, with subsequent Navy Reserve service.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  In a September 2008 rating decision, the RO denied reopening claims of entitlement to service connection for a right ankle disorder and hypertension with heart problems, based on a finding that new and material evidence had not been received.  In a March 2010 rating decision, the RO denied service connection for diabetes mellitus, type II (DM II), to include as secondary to herbicide exposure.

With regard to the Veteran's claim of entitlement to service connection for a right ankle disorder (claimed as limited motion of right ankle), the Board observes that, in a June 1963 rating decision, the RO denied his claim of entitlement to service connection for a right foot injury; the Veteran had not applied for service connection for a right ankle disorder at that time, and the RO did not adjudicate a right ankle disorder service connection claim.  Since that decision, the Veteran has been service-connected for residuals of traumatic injury, right foot (see rating decision July 2013).  However, the current claim for service connection for a right ankle disorder, was adjudicated by the RO in the September 2008 rating decision as a claim to reopen a previously-denied claim.  As the Board finds that the Veteran first submitted this claim to VA in October 2007, it concludes that it is a new claim for service connection.  Accordingly, the issue on the cover page has been amended as shown.  

The issues of entitlement to service connection for a right ankle disorder and whether new and material evidence has been received to reopen a claim of entitlement to service connection for hypertension with a heart disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  The evidence of record fails to establish that the Veteran had service in the Republic of Vietnam while on active duty during the Vietnam era; thus, exposure to herbicides while serving on active duty is not presumed.

2.  The Veteran's DM II did not manifest in service or within one year of separation from service, and the probative evidence is against finding that the disease is the result of any in-service injury, event or disease.


CONCLUSION OF LAW

The criteria for service connection for DM II have not been met.  38 U.S.C.A. §§ 1111, 1112, 1116, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307(a)(3), 3.309(a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Analysis

In order to establish a right to compensation for a present disability, a veteran must show:  "(1) the existence of a present disability; (2) the in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).    

Service connection may be established for a disability resulting from personal injury suffered, or disease contracted, in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2015).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2015).

Additionally, service connection for certain chronic diseases, such as diabetes mellitus, may be established on a presumptive basis by showing that the disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).

VA regulations provide presumptive service connection on the basis of herbicide exposure for specified diseases manifested to a degree of 10 percent or greater within a specified period in a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975.  They also provide presumptive service connection on the basis of herbicide exposure for each additional disease that the VA Secretary determines warrants a presumption of service connection by reason of having a positive association with exposure to an herbicide agent, and that becomes manifest within the period (if any) prescribed in such regulations in a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975.  These diseases include DM II (also known as Type II diabetes mellitus, or adult-onset diabetes).  38 C.F.R. § 3.309(e).

"Service in Vietnam" includes service in the waters offshore or service in other locations if the conditions of service involved duty or visitation to Vietnam.  
38 C.F.R. § 3.313 (2015).  However, the VA General Counsel has determined that the regulatory definition, which permits certain personnel not actually stationed within the borders of the Republic of Vietnam to be considered to have served in that Republic, requires that an individual actually have been present within the boundaries of the Republic.  See VAOPGCPREC 27-97.  Specifically, the General Counsel has concluded that the term "service in Vietnam" does not include service of a Vietnam era veteran whose only contact with Vietnam was flying high-altitude missions in Vietnamese airspace.  See VAOPGCPREC 7-93.  A showing of actual duty or visitation in the Republic of Vietnam is required to establish qualifying service in Vietnam.

The Veteran contends that he was exposed to Agent Orange while on temporary duty/covert missions to carry supplies from his Navy ship to Vietnam.  See PTSD worksheet, May 2013.  In a letter dated in February 2014, the RO provided him with information about claims involving service aboard vessels that travelled in the "blue waters" or "brown waters" of Vietnam between January 9, 1962 and May 7, 1975, and requested that he provide the name of his ship and the approximate dates when the ship entered the inland waters of Vietnam, docked, or otherwise sent him ashore.  At the same time, the RO requested the Veteran's complete service personnel records in an effort to assist him in substantiating his claim.  Although the RO never received a response from the Veteran, his service treatment records show that he received medical treatment for conditions other than DM II while serving aboard the USS SPERRY (AS-12) in February 1962, and on the USS CHANTICLEER (ASR-7) in April and July 1962.  

The Department of Defense (DoD) has published a list of Navy and Coast Guard vessels that operated in the surrounding waters and inland waterways of Vietnam during the Vietnam era.  The list includes many ships that operated temporarily on Vietnam's inland waterways.  Among those is the USS CHANTICLEER (ASR-7), which travelled up the Saigon River and docked at Saigon in February 1963.  However, as noted above, although the Veteran's service treatment records show that he served aboard that ship for several months in 1962, his service personnel records show that, in September 1962, only a few weeks after he returned to the United States and was separated from active duty service, he was transferred to the Naval Reserve Surface Division 8-68{L} Naval and Marine Corps Reserve Training Center in Austin, Texas, to begin Navy Reserve service.  The service personnel records further demonstrate that he remained in Austin until November 1964, when he was transferred to the Naval Reserve Manpower Center in Bainbridge, Maryland.  There has been no probative evidence presented to show that the Veteran was serving aboard the USS CHANTICLEER (ASR-7) in February 1963 when it docked at Saigon.  Moreover, there is no evidence that his other ship, the USS SPERRY (AS-12), ever docked at, or traversed the inland waterways of Vietnam at any time between January 9, 1962 and May 7, 1975.  

Accordingly, as his service personnel records fail to provide any evidence of his ever having set foot in Vietnam or having served aboard a vessel that traversed its inland waterways, the Veteran's claim of entitlement to service connection for DM II, based on presumptive exposure to herbicides, is not established.

Nonetheless, Pub. L. No. 98-542, § 5, 98 Stat. 2725, 2727-29 (1984) does not preclude an appellant from establishing service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

In this respect, the Veteran's service treatment records fail to show that he was diagnosed with DM II during service, and there are no post-service treatment records showing that he developed the disease to a compensable degree within one year of his August 1962 separation from service.  Although treatment records associated with the record during the course of the appeal show that the Veteran has a current diagnosis of DM II, a September 2011 VA Medical Center (VAMC) treatment note from a routine diabetic screening at the eye clinic indicates that he had non-insulin dependent DM II for only the past three years.  There has been no probative evidence obtained or presented to show that there is a causal relationship between his present disability and active duty service.  As such, the so-called "nexus" requirement, discussed in Shedden v. Principi, supra, is not met.  

Accordingly, the Board concludes that the probative evidence is against the Veteran's claim of entitlement to service connection for DM II, to include as secondary to herbicide exposure, on both a direct and presumptive basis.  The "benefit-of-the-doubt" rule enunciated in 38 U.S.C.A. § 5107(b) is not applicable, as there is not an approximate balance of evidence.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Veterans Claims Assistance Act of 2000 (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions. 

The claims file contains the Veteran's service personnel records, as well as his available service and post-service treatment records.  Although the RO attempted to obtain his post-service treatment reports from the Audie Murphy VAMC, those records were subsequently determined to be unavailable.  The claims file also contains the Veteran's statements in support of his claim.  As previously discussed, although the RO asked him to submit information concerning the name of his ship and the approximate dates it was in Vietnam , he did not respond.  He did not reference any outstanding, available records that he wanted VA to obtain or that he said were relevant to the claim that have not already been obtained and associated with the record.  

VA has a duty to provide a medical examination or obtain a medical opinion when  necessary to decide a claim.  38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. § 3.159(c)(4) (2015).  However, that duty is not triggered unless the record contains competent evidence or symptoms of a current disability; evidence establishing that an event, injury, or disease occurred in service, or a disease manifested during an applicable presumptive period; and an indication that the disability or persistent or recurrent symptoms of a disability may be associated with service or a service-connected disability.  38 U.S.C.A. § 5103A; McLendon v. Nicholson, 20 Vet. App. 79 (2006).

As noted above, there is no competent lay or medical evidence to suggest that the Veteran's current DM II began during, manifested within one year of, or was the result of some incident of active duty service, to include herbicide exposure.  The United States Court of Appeals for Veterans Claims has held that, in similar circumstances, where the supporting evidence of record consists only of a lay statement, VA is not obligated, pursuant to 5103A(d), to provide an appellant with a medical nexus opinion.  See Duenas v. Principi, 18 Vet. App. 512, 519 (2004).   

Although there are instances in which lay testimony can serve to establish an association between service and the claimed disability for the purpose of satisfying the criteria of McLendon (such as diagnosing a broken leg (see Charles v. Principi, 16 Vet. App. 370 (2002)), a complex disease like DM II is not a condition in which the lay opinions of the Veteran may serve to establish any association between his claimed disability and service.  As there is no other competent evidence suggesting any association with service, the Board finds that an examination is not warranted under the criteria set forth in McLendon.  See Wells v. Principi, 326 F. 3d 1381 (Fed. Cir. 2003).


ORDER

Entitlement to service connection for diabetes mellitus, type II, to include as secondary to herbicide exposure, is denied.


REMAND

Entitlement to service connection for a right ankle disorder.

Although the Veteran claims that he has a current right ankle disorder as a result of an incident of active duty service, there are no service reports of record that show treatment for, or a diagnosis of a right ankle disability during active duty.  The only indication of a possible right ankle disorder is a June 1963 VA foot examination report, in which an x-ray revealed a diagnosis of a right accessory navicular bone, which the RO characterized as a "constitutional or developmental abnormality."  Such conditions may be recognized as service-connected if the evidence as a whole establishes that the familial condition in question was incurred in, or aggravated during service within the meaning of VA regulations.  VAOPGCPREC 82-90.  Although the VA examiner characterized the condition as a disorder of the right "foot," it is unclear whether it is actually a disability of the foot (for which the Veteran is already service-connected) or a disorder of the ankle, which he is claiming.  Accordingly, remand is necessary to afford the Veteran a VA examination.  

Whether new and material evidence has been received to reopen a claim of entitlement to service connection for hypertension with heart problems.

The Veteran contends that he was treated for hypertension in 1979 during Navy Reserve service in Gulfport, Mississippi.  See statement in support of claim, October 2007.  His service personnel records show that he had many years of Navy Reserve service following active duty, including in the late 1970s and early 1980s.  Although his military personnel records for his periods of Navy Reserve service are of record (including a report that shows he was recalled for Active Duty for Training (ACDUTRA) to Gulfport in January 1978), there are no service treatment records for his Reserve duty.  In order to establish status as a "veteran" based upon a period of ACDUTRA, a claimant must establish that he was disabled from disease or injury incurred or aggravated in the line of duty during that period of ACDUTRA.  38 C.F.R. § 3.1(a), (d) (2015).  The fact that a claimant has established status as a "veteran" for purposes of other periods of service (e.g., active duty) does not obviate the need for him to establish that he is also a "veteran" for purposes of the period of ACDUTRA where the claim for benefits is premised upon that period of ACDUTRA.  Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998).  As these records could show that he was diagnosed with DM II during a period of ACDUTRA service, remand is necessary to attempt to obtain those treatment records. 

Accordingly, the case is REMANDED for the following action:

1. Ensure VCAA compliance and afford the Veteran the opportunity to request a hearing on the claim of entitlement to service connection for a right ankle disorder.  

2.  Send the Veteran a new authorization in order to obtain any outstanding treatment reports not currently of record from any clinician who has treated him for a right ankle disorder and for hypertension with a heart disorder during the course of the appeal.  Any records obtained should be associated with the electronic claims file.  All reasonable attempts to obtain such records should be made and documented.  The Veteran should also be notified that he may submit any additional evidence or argument in support of his claim.  Any negative reply must be documented in the electronic claims file.

3.  Obtain and associate with the electronic claims file any VA treatment records for treatment of a right ankle disorder and hypertension with a heard disorder since July 2013. 

4.  The AOJ should enumerate (month, day, year) and verify all periods of ACDUTRA and INACDUTRA service.  This must be clear and should consist of more than just the Veteran's retirement points.  

5.  After all available treatment records have been associated with the record, schedule the Veteran for a VA examination with an appropriate, qualified clinician to obtain an opinion as to whether any current right ankle disorder was caused or aggravated by active duty service.  The examiner is asked to address the following:

(a)  From a review of all of the evidence, to include the service treatment records, service personnel records and VAMC treatment records, did the Veteran have a right ankle disorder during his active duty service between August 1960 and August 1962?

(b) Determine whether it is more likely than not (i.e., to a degree of probability greater than 50 percent), at least as likely as not (i.e., a probability of at least 50 percent), or unlikely (i.e., a probability of less than 50 percent) that any current right ankle disorder diagnosed during the appeal period (since October 16, 2007) is the result of active duty service.

6.  The issues on appeal should be readjudicated.  If any benefit on appeal is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and afforded the opportunity to respond thereto.  The case should then be returned to the Board, if in order, for further appellate process.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


